Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 10/2/2020.
Claims 1-20 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);  In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a non-provisional double patenting rejection. The assignee of the application and the patent is the same.
The subject matter claimed in the instant application is an obvious variant of the copending application.  The primary differences are that:
The subject matter claimed in the instant application is an obvious variant of the above mentioned Patent(s).  Thus, the claims of the instant application are anticipated by narrower or identical limitations of the above mentioned Patent(s) or rendered obvious by including features not explicitly recited that are so commonly performed as to be presumed inherent.  Any limitations of the claims of the Instant Application not explicitly disclosed in the above mentioned Patent(s) would be obvious in view of the cited prior art of record.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND 
This is non-statutory type double patenting rejection since the conflicting claims have been patented.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2015/0296004 to Goel et al. (hereinafter known as "Goel”) and U.S. Publication 2020/0053072 to Glozman et al. (hereinafter known as "Glozman”) and further in view of U.S. Publication 2018/0076954 to Mesiano et al. (hereinafter known as "Mesiano”).

As per claim 1 Goel teaches,  method for receiving a file at a receiver device, the method comprising: 
receiving, by the receiver device and from a server device, a public key and a session token, wherein the public key corresponds to a sender device (Goel Fig 7 element 710 where sending of temporary ID(s) and element 720, para 44-45 teaches server assigning temporary User Id(s) with timestamp to sender and user device – UE 1 and UE2..n. Examiner interprets temporary user Id(s) as sesson token of claim as they serve the same function (authorized use of network and connection).  
Goel does not teach Glozman teaches, 
broadcasting, by the receiver device, broadcast information indicating a peer-to-peer (P2P) wireless network established by the receiver device, wherein the broadcast information comprises a service set identifier (SSID) and the encrypted network key (Glozman para 176-177 teaches verifying and validation of signature with public key from public trusted certificate. Examiner interprets the following – Trusted certificate for device and network authorization includes device ID, network authorization credentials and timestamp along with other details which is known in art – therefore examiner concludes that SSID with network key encrypted with public key is covered by encrypted certificate with public key of Glozman); and 
receiving, via the P2P wireless network and from the sender device, the file (Glozman para 195 teaches network connection validated between two devices with Bluetooth or NFC which are forms of P2P wireless network as known in art). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel – Glozman before him or her, to combine, Goel’s secure P2P connection with device and session validation as taught by Glozman. The suggestion/motivation for doing so would have been to enhance security in device connection in multiple network(s) and devices (para 001). 
Goel – Glozman does not teach however Mesiano teaches, 
encrypting, via the public key, a network key, wherein the network key comprises cryptographic information for establishing communications with the sender device (Mesiano para 23 teaches secure P2P transmission with public key, and encrypted public key with network key which covers claimed limitation).  
Goel – Glozman teaches secure P2P connection between two devices with application server and session token sent by server to sender and receiver device(s) for authorization and validation of connection. Goel – Glozman does not teach however Mesiano teaches, encrypting network key with public key (Mesiano para 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel – Glozman – Mesiano before him or her, to combine, Goel – Glozman’s secure P2P connection with device and encryption of network key as taught by Mesiano. The suggestion/motivation for 
As per claim 2 combination of Goel – Glozman - Mesiano teaches, the  method of claim 1, further comprising: appending, by the receiver device and prior to broadcasting, the encrypted network key to the SSID (Glozman para 181 teaches verifying proof of possession of private key by verification of signature. Examiner notes that validation of certificate includes SSID and private key, as it confirms identity of the user / device and access authorization – what application and what network protocol are authorized for the user of the device and as explained in claim 1). 
As per claim 3 combination of Goel – Glozman - Mesiano teaches, the method of claim 1, further comprising: receiving, from the server device, a session token; and based on receiving, from the sender device and via the P2P wireless network, a copy of the session token, authenticating the sender device (Glozman para 181-182 teaches validation of unique authorization token on first device from server. Examiner interprets the following – Fig 3 - Mobile device as receiving device, Web browser as sending device and HTTS Origin as server similar to application Fig 3 and as explained in claim 1).
As per claim 4 combination of Goel – Glozman - Mesiano teaches, the method of claim 3, wherein the receiving a session token comprises receiving the session token from the server device responsive to the receiver device being authenticated with the server (Glozman para 186-188 connection terminated upon validation of initial connection and switch to local connection. Examiner interprets first connection as first network and as explained in claim 1). 
As per claim 5 combination of Goel – Glozman - Mesiano teaches, the method of claim 3, further comprising disconnecting, by the receiver device and based on receiving the session token, from a first network connecting the server device and the receiver device (Glozman para 186-188 connection terminated upon validation of initial connection and switch to local connection. Examiner interprets first connection as first network and as explained in claim 1). 
As per claim 6 combination of Goel – Glozman - Mesiano teaches, the method of claim 1, further comprising authenticating, by the receiver device with the sender device, prior to the receiving the file (Goel para 41 teaches connection to local P2P between UE1 and UE2 .. n and transfer of data example – media file / email or user credentials). 
As per claim 7 combination of Goel – Glozman - Mesiano teaches, the method of claim 1, further comprising terminating the P2P wireless network based on receiving the file from the sender device (Goel para 46 teaches streaming of file over P2P connection and update of status of streaming file). 
Claim 8,
Claim 8 is rejected in accordance with method of claim 1.


As per claim 9 combination of Goel – Glozman - Mesiano teaches, teaches, the system of claim 8, wherein the server device is further configured to perform: prior to sending the public key, authenticating, based on an identifier received from the sender device, the receiver device (Glozman para 186-188 and 182-184).
Claim 10
Claim 10 is rejected in accordance with method of claim 2.

Claim 11,
Claim 11 is rejected in accordance with method of claim 3.

Claim 12,
Claim 12 is rejected in accordance with method of claim 4.
Claim 13,
Claim 13 is rejected in accordance with method of claim 5.
Claim 14,
Claim 14 is rejected in accordance with method of claim 6.
Claim 15,
Claim 15 is rejected in accordance with method of claim 7.
As per claim 16 combination of Goel – Glozman - Mesiano teaches, the system of claim 8, wherein the P2P wireless network comprises a Wi-Fi Direct network (Goel para 24 teaches element 175 Internet and para 38 teaches Core network as P2P network). 
Claims 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2015/0296004 to Goel et al. (hereinafter known as "Goel”) and U.S. Publication 2020/0053072 to Glozman et al. (hereinafter known as "Glozman”).

As per claim 17 Goel teaches, a method comprising: 
receiving, by a server device and from a sender device configured to transfer a file to a receiver device, an identifier of the receiver device and a public key of the sender device (Goel Fig 7 element 710 where sending of temporary ID(s) and element 720, para 44-45 teaches server assigning temporary User Id(s) with timestamp to sender and user device – UE 1 and UE2..n. Examiner interprets temporary user Id(s) as sesson token of claim as they serve the same function (authorized use of network and connection); 
sending, to the sender device, a session token, wherein the session token is configured to uniquely identify communications between the sender device and the receiver device in an ad-hoc network (Goel Fig 7 element 705 and 700, para 44 teaches UE (user equipment / devices) registering with server element 710 for data exchange which is interpreted as file transfer and registering of device(s) includes device Id’s as known function to one of ordinary skill). 
Goel does not teach Glozman teaches, 
sending, to the receiver device and based on the identifier, the session token and the public key; and based on sending the session token to the sender device and the (Glozman para 176-177 teaches verifying and validation of signature with public key from public trusted certificate. Examiner interprets the following – Trusted certificate for device and network authorization includes device ID, network authorization credentials and timestamp along with other details which is known in art – therefore examiner concludes that SSID with network key encrypted with public key is covered by encrypted certificate with public key of Glozman).
Goel teaches secure P2P connection between two devices with application server (abstract). Goel does not teach however Glozman teaches session token sent by server to sender and receiver device(s) for authorization and validation of connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Goel – Glozman before him or her, to combine, Goel’s secure P2P connection with device and session validation as taught by Glozman. The suggestion/motivation for doing so would have been to enhance security in device connection in multiple network(s) and devices (para 001). 
As per claim 18 combination of Goel – Glozman teaches, the method of claim 17, further comprising: authenticating the receiver device prior to sending the session token and the public key to the receiver device (Goel para 46 teaches streaming of file over P2P connection and update of status of streaming file). 
As per claim 19 combination of Goel – Glozman teaches, the method of claim 18, wherein the authenticating the receiver device comprises comparing the identifier (Glozman Fig 3 step 42 para 125-126 teaches verification of token and signature from computing device (sender device) / HTTS server which covers the claimed function and as explained in claim 1).
As per claim 20 combination of Goel – Glozman teaches, the method of claim 17, further comprising receiving, from the sender device, a message indicating that the sender device will disconnect from a network used to send the public key (Glozman para 181-182 teaches validation of unique authorization token on first device from server. Examiner interprets the following – Fig 3 - Mobile device as receiving device, Web browser as sending device and HTTS Origin as server similar to application Fig 3 and as explained in claim 1).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uhr US Patent 10,885,501 
Pacella US Patent 10,382,552 
Finlow-Bates US Publication 2016/0086175 
Sakai US Publiation 2019/0320317 
Pang US Publication 2018/0241570

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431